DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Reasons for Allowance
Claims 1-3, 5-13, 15-18, 43, and 45 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 7-8 of the Remarks filed 12/21/2020 pertaining to the rejection under 35 USC 103 have been fully considered, and are persuasive. The “a mass of the first mass assembly is smaller than a mass of the second mass assembly and a ratio between the mass of the first mass assembly and the mass of the second mass assembly is in a range of 1:5-20” is a critical component of the invention as it allows for an more efficient transfer of ultrasonic energy from the masses to the needle (See Specification pg. 19, lines 10-16). Furthermore, Applicant’s Declaration filed 12/21/2020 expands upon the criticality of the mass ratio.
The specific ratio of masses is not reasonably suggested by the prior art. While Frankenhouser teaches a reciprocating needle apparatus, it is silent regarding the relative masses of the horn and rear mass. Damadian teaches a different mass ratio than what is claimed, and there is no suggestion to modify the disclose ratio of Damadian to be 1:5-20. Therefore, claim 1 is allowable over the prior art.
For similar reasons, claim 43 is also allowable. Dependent claims 2-3, 5-13, 15-18 and 45 necessarily contain all the allowable limitations, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793